United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1173
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                  Jeffery Thompson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Sioux City
                                  ____________

                               Submitted: July 7, 2015
                                Filed: July 22, 2015
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

       Jeffery Thompson directly appeals the district court’s1 judgment, entered after
a jury found him guilty of cocaine base conspiracy and distribution offenses. In a

      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
brief filed under Anders v. California, 386 U.S. 738 (1967), counsel questions
whether enforcement of an appeal waiver, entered pursuant to a sentencing
agreement, would constitute a miscarriage of justice. In a pro se supplemental brief,
Thompson argues the indictment was defective because it omitted the word
“intentionally.”

       In conformity with the parties’ stipulations in a written sentencing agreement,
the district court sentenced Thompson to concurrent terms of 324 months in prison,
and supervised release totaling 10 years. As part of that agreement, in exchange for
the government’s withdrawal of an amended 21 U.S.C. § 851 information, which
would have resulted in a mandatory life sentence, Thompson agreed to waive his right
to appeal or collaterally challenge his conviction and sentence on any grounds except
(1) a sentence imposed contrary to the sentencing agreement, (2) a sentence
exceeding the statutory maximum, or (3) a constitutionally defective sentence, but he
retained the right to assert claims of ineffective assistance of counsel. Thompson
initialed every paragraph, and confirmed in writing and at the sentencing hearing that
he was knowingly and voluntarily waiving his rights, after conferring with counsel,
in order to induce the government to accept the sentencing stipulations.

      Because the record demonstrates that Thompson acted knowingly and
voluntarily, and that no miscarriage of justice would result, we enforce the sentencing
agreement’s appeal waiver. See United States v. Cheney, 571 F.3d 764, 766 (8th Cir.
2009); see also United States v. Walters, 732 F.3d 489, 491 (5th Cir. 2013), cert.
denied, 134 S. Ct. 1349 (2014).

      An independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75,
80 (1988), reveals no nonfrivolous issue outside the scope of the appeal waiver.

      Accordingly, the appeal is dismissed, and counsel’s motion to withdraw is
granted.
                     ______________________________

                                         -2-